DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered.

Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive.

Applicant has amended claim 1 to recite, in part, “the allocation information including a movement radius of the target object” and “wherein the movement radius of the target object indicates a tolerance range for movement of the target object, while being followed by the transportation vehicle, other than a distance between the target object and the transportation vehicle, such that, when the target object moves within the tolerance range, accompanying object information is attributed to the target object to avoid interrupting sending of the allocation information.” Claim 13 has been similarly amended. 
Applicant contends that the cited prior art, either individually or in combination, fails to disclose, teach, or suggest these features of the claims (see page 8 of Applicant’s reply). 

As noted during the interview held on 11/3/2020, Parker (US 2016/0018228) teaches the following: 

    PNG
    media_image1.png
    329
    305
    media_image1.png
    Greyscale

That is, Parker teaches the allocation information of the selection of a target object to be followed includes a rectangular bound around the object, i.e. a movement radius. As taught by Parker, if the user selects within that rectangular bound, the selected object is attributed to the target object within the rectangular bound, even if the user has not directly contacted the object itself in his/her selection. 
Furthermore, as explained in the previous Office action, the combination with Nagashima (US 2020/0041992) yields that the user must maintain contact with the selected object in the mobile electronic terminal device for the transportation vehicle to continue to follow the target object. Therefore, in combination with Parker, the user must maintain contact with the rectangular bound for the transportation vehicle to continue to follow the target object. That is, when the target object moves 
Therefore, Applicant’s arguments are found unpersuasive and the claims are rejected as presented below in this Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-10, 12-13, 15-16, 18-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Leff Yaffe et al. (WO 2017/138920) [hereinafter “Leff Yaffe”] in view of Parker et al. (United States Patent Application Publication No. US 2016/0018228 A1) [hereinafter “Parker”] and Nagashima et al. (United States Patent Application Publication No. US 2020/0041992 A1) [hereinafter “Nagashima”]. 

Regarding claim 1, Leff Yaffe teaches a transportation vehicle (see Figure 1) comprising:
an electronic computing device for operating the transportation vehicle (autonomous driving control 10), wherein the electronic computing device is communicatively coupled with a 26; see Figure 1), wherein the electronic computing device is communicatively coupled with an environment sensor system configured to provide at least one piece of object information to the electronic computing device (see Figure 1 and [0010]-[0015]), and wherein the electronic computing device is configured to:
receive, from the mobile electronic terminal device, a follow signal comprising a request for the transportation vehicle to perform a follow maneuver (steps 303-305);
receive the at least one piece of object information, from the environment sensor system (see [0015]-[0021] and [0028]), wherein the at least one piece of object information comprises a position and a distance of at least one object located within a predefined maximum distance from the transportation vehicle (see [0015]-[0021] and [0028]);

Leff Yaffe does not expressly teach the electronic computing device is configured to transmit the at least one received piece of object information to the mobile electronic terminal device to be rendered on a display of the mobile electronic terminal device; receive, from the mobile electronic terminal device, allocation information comprising a user selection of a target object to be followed from the at least one displayed piece of object information, the allocation information including a movement radius of the target object; and control movement of the transportation vehicle as a function of the allocation information to follow the target object while continuing to receive the allocation information, wherein the movement radius of the target object indicates a tolerance range for movement of the target object, while being followed by the transportation vehicle, other than a distance between the target object and the transportation vehicle, such that, when the target object 
Parker also generally teaches a vehicle system for following an object ahead of the vehicle (see Abstract). Parker teaches when the “follow-me” system is initiated by a user input at step 52, images capture by the camera 12 of the vehicle are displayed and highlighted at steps 54-56 (see [0062]). Parker teaches the user then selects the object to be followed and the host vehicle then proceeds to follow the selected object (see [0062]-[0065]). Parker teaches the target object is given a movement radius in the form of a rectangular bound such that selection of any location within that rectangular bound by the user attributes the selection to the target object. Parker teaches this allows the user to discriminate between a plethora of detected objects to select the appropriate object to follow with ease. 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Leff Yaffe such that the electronic computing device transmits the object information to the mobile electronic terminal device, receives allocation information comprising a user selection of a target object to the followed and its movement radius, wherein the movement radius indicates a tolerance range for movement of the target object while being followed such that when the target object moves within the tolerance range, accompanying object information is attributed to the target object to avoid interrupting sending of the allocation information, and controls movement of the transportation vehicle as a function of the received information to follow the target object while continuing to receive the allocation information, in view of Parker, as Parker teaches such methodology in a similar following system allows for the vehicle to differentiate between multiple detected objects such that the correct user-specified object is followed rather than some unintentional object. Still further, Parker teaches the rectangular bound allows the user to accurately select the object to be followed without having to keep a finger on the exact object as it moves. 


Nagashima also generally teaches a vehicle, wherein motion of the vehicle can be controlled by user input on a terminal control unit (see Abstract). Nagashima teaches the user can actuate controls via a touchscreen on the terminal control unit to control propulsion of the vehicle, but only when the user maintains contact with the touchscreen (see [0007]-[0014] and [0272]-[0278], and [0391]). That is, Nagashima teaches the vehicle moves only when the user continues to touch the associated button on the touchscreen and stops when the user removes their finger from the touchscreen. 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Leff Yaffe and Parker such that the electronic computing device is configured to control movement of the transportation vehicle to follow the target object while continuing to receive the allocation information and stop the transportation vehicle in response to stopping to receive the allocation information, in view of Nagashima, as Nagashima teaches that continuous user input being required to remotely control vehicle motion with the vehicle stopping otherwise improves the convenience and safety of the user operation. 

Regarding claim 2, the combination of Leff Yaffe, Parker, and Nagashima further teaches the environment sensor system comprises a laser device (see [0028] of Leff Yaffe). 

Regarding claim 4, the combination of Leff Yaffe, Parker, and Nagashima further teaches the electronic computing device is further configured to cause the transportation vehicle to approach the target object characterized by the allocation information up to a predefined first minimum distance (see [0026]-[0029] of Leff Yaffe). 

Regarding claim 5, the combination of Leff Yaffe, Parker, and Nagashima further teaches the electronic computing device is further configured to cause the transportation vehicle to stop in response to a distance between the transportation vehicle and a non-target object being less than a predefined second minimum distance, and wherein the non-target object is not characterized by the allocation information and is not intended to be followed (see [0030] of Leff Yaffe). 

Regarding claim 7, the combination of Leff Yaffe, Parker, and Nagashima does not expressly teach a speed of the transportation vehicle is less than or equal to 20 km/h. However, Leff Yaffe teaches that the user can set a maximum speed of the vehicle when in the follow mode (see [0025]). The use of a maximum speed of 20 km/h is a design choice available to the skilled artisan and the practicing user in the selection of the maximum follow speed in the invention taught by Leff Yaffe. As such, it would have been obvious to a person having ordinary skill in the art at the time of filing that the user can select any maximum speed for the transportation vehicle, including a maximum speed of 20 km/h. Furthermore, as Leff Yaffe teaches the maximum speed can be for following a cyclist (see [0025]-[0026]), it is clear to those of ordinary skill in the art that a cyclist does not move at a high rate of speed, and thus a speed of around 20 km/h would be appropriate so as to follow the cyclist. 

Regarding claim 8, the combination of Leff Yaffe, Parker, and Nagashima further teaches the electronic computing device is further configured to set a speed of the transportation vehicle based on the distance between the transportation vehicle and the target object to be followed (see [0026]-[0029] of Leff Yaffe, wherein when the distance is above a threshold a positive speed is used and when the distance is below the threshold, braking is applied, i.e. a lower speed). 

Regarding claim 9, the combination of Leff Yaffe, Parker, and Nagashima further teaches the allocation information received from the mobile electronic terminal device comprises the user selection of the target object using a contact between a figure of the user and an acquisition device of the mobile electronic terminal device, and wherein the acquisition device is configured to detect and process the contract to identify the selected object (see [0045] and [0060] of Parker). 

Regarding claim 10, the combination of Leff Yaffe, Parker, and Nagashima further teaches the electronic computing device is further configured to cause the transportation vehicle to remain stationary until receiving of the allocation information has been completed (as seen in [0024]-[0029] of Leff Yaffe in the context of the combination with Parker, the vehicle does not move by the electronic computing device until the object to be followed is identified), in response to an interruption of the contact between the finger of the user and the acquisition device of the mobile electronic terminal device (see [0045] and [0060] of Parker, wherein a touch screen is utilized for selecting an object to be followed; accordingly, when the user releases his/her finger, the selection is made; see also [0007]-[0014] and [00272]-[0278] of Nagashima). 

Regarding claim 12, the combination of Leff Yaffe, Parker, and Nagashima further teaches the requested follow maneuver includes positioning the transportation vehicle relative to a parking space (see Figures 12-13 and 15-16 of Nagashima).

Regarding claim 13, the combination of Leff Yaffe, Parker, and Nagashima, as applied to claim 1 above, teaches a method for operating a transportation vehicle, the method comprising:

receiving, from the mobile electronic terminal device by the electronic computing device, a follow signal comprising a request for the transportation vehicle to perform a follow maneuver (step 303 of Leff Yaffe);
receiving, from an environment sensor system by the electronic computing device, at least one piece of object information comprising a position and a distance of an object located within a predefined maximum distance from the transportation vehicle (see [0015]-[0021] and [0028] of Leff Yaffe); 
transmitting the at least one piece of object information to the mobile electronic terminal device to be rendered on a display of the mobile electronic terminal device (see steps 54-56 and [0062] of Parker),
receiving, from the mobile electronic terminal device, allocation information comprising a user selection of a target object to be followed from the at least one displayed piece of object information, the allocation information including a movement radius of the target object (see [0060]-[0065] of Parker), and
controlling movement of the transportation vehicle as a function of the allocation information to cause the transportation vehicle to follow the target object while continuing to receive the allocation information and causing the transportation vehicle to stop in response to stopping to receive the allocation information (see the rejection of claim 1 above),
wherein the movement radius of the target object indicates a tolerance range for movement of the target object, while being followed by the transportation vehicle, other than a distance between the target object and the transportation vehicle, such that, when the target 

Regarding claim 15, the combination of Leff Yaffe, Parker, and Nagashima further teaches controlling movement of the transportation vehicle includes causing the transportation vehicle to approach the target object characterized by the allocation information up to a predefined first minimum distance (see [0026]-[0029] of Leff Yaffe). 

Regarding claim 16, the combination of Leff Yaffe, Parker, and Nagashima further teaches controlling movement of the transportation vehicle includes causing the transportation vehicle to stop in response to a distance between the transportation vehicle and a non-target object being less than a predefined second minimum distance, and wherein the non-target object is not characterized by the allocation information and is not intended to be followed (see [0030] of Leff Yaffe). 

Regarding claim 18, the combination of Leff Yaffe, Parker, and Nagashima does not expressly teach a speed of the transportation vehicle is less than or equal to 20 km/h. However, Leff Yaffe teaches that the user can set a maximum speed of the vehicle when in the follow mode (see [0025]). The use of a maximum speed of 20 km/h is a design choice available to the skilled artisan and the practicing user in the selection of the maximum follow speed in the invention taught by Leff Yaffe. As such, it would have been obvious to a person having ordinary skill in the art at the time of filing that the user can select any maximum speed for the transportation vehicle, including a maximum speed of 20 km/h. Furthermore, as Leff Yaffe teaches the maximum speed can be for following a cyclist (see [0025]-[0026]), it is clear to 

Regarding claim 19, the combination of Leff Yaffe, Parker, and Nagashima further teaches controlling the movement of the transportation device includes setting a speed of the transportation vehicle as a function of the distance between the transportation vehicle and the target object to be followed (see [0026]-[0029] of Leff Yaffe, wherein when the distance is above a threshold a positive speed is used and when the distance is below the threshold, braking is applied, i.e. a lower speed). 

Regarding claim 20, the combination of Leff Yaffe, Parker, and Nagashima further teaches the allocation information received from the mobile electronic terminal device comprises the user selection of the target object using a contact between a finger of the user and an acquisition device of the mobile electronic terminal device, and wherein the acquisition device is configured to detect and process the contact to identify the selected target object (see [0045] and [0060] of Parker). 

Regarding claim 21, the combination of Leff Yaffe, Parker, and Nagashima further teaches controlling the movement of the transportation vehicle includes causing the transportation vehicle to stop until receiving of the allocation information has been completed (as seen in [0024]-[0029] of Leff Yaffe in the context of the combination with Parker, the vehicle does not move by the electronic computing device until the object to be followed is identified), in response to an interruption of the contact between the finger of the user and the acquisition device of the mobile electronic terminal device (see [0045] and [0060] of Parker, wherein a touch screen is utilized for selecting an object to be followed; accordingly, when the user releases his/her finger, the selection is made; see also [0007]-[0014] and [00272]-[0278] of Nagashima).  

Regarding claim 23, the combination of Leff Yaffe, Parker, and Nagashima further teaches the requested follow maneuver includes positioning the transportation vehicle relative to a parking space (see Figures 12-13 and 15-16 of Nagashima).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Leff Yaffe, Parker, and Nagashima, as applied to claims 1 and 13 above, and further in view of Gosset (United States Patent Application Publication No. US 2015/0239473 A1).

Regarding claim 3, the combination of Leff Yaffe, Parker, and Nagashima, as applied to claim 1 above, does not expressly teach at least two sensor devices of the environment sensor system are used to acquire respective measuring values that comprise the object and compare the respective measuring values with each other to determine the object information as a function of the comparison. 
Gosset also generally teaches a vehicle following system (see Abstract). Gosset teaches the follower vehicle 14 comprises two distance measuring devices 23 that each determine a distance from a leader vehicle, and a computer 28 that determines the position of the leader vehicle in relation to the follower vehicle 14 based on comparing the readings of the two distance measuring devices and actuates following control (see Abstract, Figures 1-2 and 5, and paragraphs [0056]-[0093]). Gosset teaches this system provides accurate localization of the object being tracked, which is essential for a follower vehicle (see [0002]-[0012]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Leff Yaffe, Parker, and Nagashima such that at least two sensor devices of the environment sensor system are used to acquire respective measuring values that comprise the object and compare the respective measuring values with each other to 

Regarding claim 14, the combination of Leff Yaffe, Parker, Nagashima, and Gosset, as applied to claim 3 above, teaches at least two sensor devices of the environment sensor system are used to acquire respective measuring values that comprise the object and compare the respective measuring values with each other to determine the object information as a function of the comparison (see the rejection of claim 3 above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/ANSHUL SOOD/               Primary Examiner, Art Unit 3669